Judgment and orders reversed and new trial granted, costs to abide the event. Defendant was required to use a mail car, constructed in accordance with the specifications prescribed by the Postmaster-General, who was authorized by statute to prescribe. The jury were permitted to exact further requirements for guarding the skylight in the car. This was error, which ran through rulings in the admission of evidence, and also through statements in the charge. A new trial is granted because the jury were not bound to accept the defendant’s only vouchsafed explanation of the cause of the break in the skylight, as it was based wholly upon circumstantial evidence, and it is not conclusively established that the skylight was properly constructed and properly maintained. Jenks, P. J., Thomas, Stapleton, Mills and Rich, JJ., concurred.